Citation Nr: 1824752	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  18-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1946 to December 1946.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The record shows that the Veteran made additional claims for VA benefits that are not presently in appellate status and thus are not properly before the Board at this time.  These claims are inextricably intertwined with the issue currently on appeal and are discussed in further detail in the remand below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is currently in receipt of SMC based on loss of use of his left foot.  38 U.S.C. § 1114(k).  This is due to his service-connected amputation of the left thigh, junction of middle and lower third, rated 60 percent disabling.  He is also service connected for hypertension, rated 20 percent disabling, and weakness of the right upper and lower extremities due to stroke, rated 10 percent disabling per extremity.  As the title page shows, the present appeal stems from his claim for SMC based on the need for aid and attendance and/or housebound status. 

Aid and attendance is warranted if there is a factual finding that service-connected disabilities render a Veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment.  38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  

Housebound status is warranted if a veteran has a single service-connected disability rated as 100 percent and either of the following are met:  (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 1114(s).

The AOJ denied the Veteran housebound status because he did not meet the threshold percentage requirements for service-connected disabilities.  In denying the Veteran's claim for SMC based on aid and attendance, the AOJ acknowledged that there was a factual need for regular aid and attendance, but it found that the need was due to the Veteran's nonservice-connected dementia and not to his service-connected disabilities.  The AOJ also noted that the Veteran had failed to report to a scheduled VA examination in March 2015 without showing good cause and that medical evidence that could have been useful to support the claim for SMC based on aid and attendance/housebound was not available.  38 C.F.R. § 3.655.

For the following reasons, the Board finds that additional development is required in order to make a fully informed decision in this appeal.  

First, there is outstanding evidence that must be obtained.  In this regard, a December 2017 VA outpatient record from the Veteran's primary care physician shows that he completed an aid and attendance/housebound form.  The physician indicated on this record that the Veteran should "easily qualify" for this benefit.  This form is not on file and should be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

Second, in terms of the scheduled March 2015 SMC examination that the Veteran did not report to, the Veteran's spouse reported on the Notice of Disagreement in April 2015 that the Veteran never received any notification of the scheduled examination and she requested that he be afforded a new evaluation.  Accordingly, the Veteran should be afforded the opportunity to attend a new VA examination in order to determine his entitlement to special monthly compensation based on his service-connected disabilities.

Third, the Veteran has raised additional claims for VA benefits that must be adjudicated prior to deciding the issue presently on appeal.  These issues include the Veteran's January 2018 claims for service connection for broken ribs and for blood in the lungs, and for a right knee disability, claimed as secondary to his service connected amputation of the left thigh.  These issues are inextricably intertwined with the issue of entitlement to SMC presently on appeal since a grant as to either or both of these claims could affect the Veteran's eligibility for SMC benefits based on housebound status as well as a determination regarding aid and attendance.  38 U.S.C. § 1114(l), (s).  In addition, in January 2018, the Veteran claimed entitlement to SMC under 38 U.S.C. § 1114(m) based on the anatomical loss or loss of use of both legs with factors preventing natural knee action with prostheses in place.  This claim is inextricably intertwined with the claim for service connection for a right knee disability.  

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  Thus, a remand is necessary so that the AOJ can complete the action and to consider the impact of the outcomes on the pending claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Also, the Board notes that the AOJ informed the Veteran by letter dated in March 2018 that he must submit an application for benefits in order for VA to begin processing his claim for service connection for broken ribs and for blood in the lungs on a secondary basis.  This is consistent with VA's amended regulations requiring that, effective March 24, 2015, claims must be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The Veteran should also be sent similar notice with respect to his claims for service connection for a right knee disability on a secondary basis, and for SMC under 38 U.S.C. § 1114(m).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Complete appropriate notice, development and adjudication regarding the Veteran's service connection claims for broken ribs and blood in the lungs, and for a right knee disability, claimed as secondary to service-connected amputation of the left thigh, as well as for entitlement to SMC under 38 U.S.C.A. § 1114(m) based on loss of use of both legs.  

2.  Obtain all outstanding VA treatment records and associate them with the evidentiary record, to specifically include an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance form (VA Form 21-2680) that the Veteran's primary care physician completed in December 2017.

3.  Arrange for a VA examination by an appropriate examiner to determine whether the Veteran requires the actual regular aid and attendance of another person or is housebound due to service connected disability(ies).  The contents of the entire claims file must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history, assertions, and service-connected disabilities.  The examiner should be advised that the Veteran is not service connected for dementia.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disabilities, alone or in combination, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

The examiner should also opine as to whether the Veteran is substantially confined to his house or its immediate premises due to his service connected disability or disabilities which is reasonably certain to remain throughout his lifetime.

In providing the requested information, the examiner must consider and discuss as necessary all pertinent medical and lay evidence, to include the Veteran's and his caregiver's statements regarding his need for aid and attendance and/or housebound status.

A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, readjudicate the claim for SMC based on the need for regular aid and attendance or on being housebound.  If the decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

